PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Up Way Systems, Lda
Application No. 35/509,561
Filed: 22 Nov 2019
For: Building material
:
:
:	DECISION ON PETITION
:
:


This is a decision in reference to the paper filed February 8, 2022, which is treated as a petition to withdraw holding of abandonment.
 
The petition is DISMISSED.

Any request for reconsideration of the decision on the petition to withdraw the holding of abandonment must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned September 17, 2021, for failure to file a reply to the Notification of Refusal (“the Notification”) mailed June 16, 2021, which set a three (3) month shortened statutory period for reply. No extensions of the time for reply in accordance with 37 CFR 1.136(a) were obtained.  Notice of Abandonment was mailed January 13, 2022.

Petitioner asserts that the Notification was not received.

At the outset, the petition is not properly signed. 37 CFR 1.33(b) states amendments and other papers filed in the application must be signed by a patent practitioner or the applicant. 37 CFR 1.33(b)(3) states, in pertinent part, that papers submitted on behalf of a juristic entity must be signed by a patent practitioner. A review of the Image File Wrapper indicates that the applicant is a juristic entity. As such, all papers filed in the petition must be signed by a patent practitioner. The person who signed the petition does not appear to be a registered patent practitioner. As such, the petition is not properly signed and will be treated as unsigned. Any renewed petition must be properly signed in accordance with 37 CFR 1.33(b).

Hague Rule 12(2)(a) states that the notification of refusal shall be communicated by the Office to the International Bureau in a notification of refusal within the proscribed period.

The showing of record is that the Notification mailed June 16, 2021 was properly transmitted to the International Bureau and posted on the International Bureau website. As such there was no error on the part of the USPTO in transmission of the application.  

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.  The Notification mailed June 16, 2021 set a three (3)-month shortened time period in accordance with 37 CFR 1.134 which was extendable under 37 CFR 1.136(a). The Notice stated that a reply must be timely submitted to avoid abandonment.  It is undisputed that no reply was filed.

It is noted that petitioner asserts that the Notification was not received. While the Notification was provided by the International Bureau rather than by the Office, petitioner may nevertheless request relief if petitioner is able to provide a showing that the Notification mailed June 16, 2021 was not received by the patent practitioner or applicant, despite the existing of an adequate docketing and/or tracking system. In this respect, MPEP § 711.03(c) provides, in pertinent part:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133).

A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988).


1. Showing of Nonreceipt Required of a Practitioner

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response.

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.

2. Showing of Nonreceipt Required of a Pro Se Applicant

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter.

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

Petitioner may request reconsideration accompanied by a showing in accordance with the above guidelines. 

The petition is dismissed without prejudice to reconsideration pending submission of the information listed above.

ALTERNATIVE VENUE

In the event petitioner is not able to provide the showing requested above, petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application.

37 CFR 1.137(a) provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). Additionally, a terminal disclaimer disclaiming a period equivalent to the period of abandonment is required for revival of a design application.

The fee for a petition under 37 CFR 1.137(a) is $2,100 in the undiscounted entity size. The terminal disclaimer fee is $170. 

A copy of the Notification mailed June 16, 2021 is enclosed for petitioner’s convenience in preparing a reply. A copy of the form for filing a petition under 37 CFR 1.137(a) to revive an application unintentionally abandoned is also enclosed herewith for petitioner’s convenience.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 


Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:	PTO/SB/64 (10-21) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)

	PTO/AIA /63 (07-16) TERMINAL DISCLAIMER TO ACCOMPANY PETITION UNDER 37 CFR 1.137 IN A DESIGN APPLICATION FILED ON OR AFTER SEPTEMBER 16, 2012

	Notification of Refusal mailed June 16, 2021




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)